Citation Nr: 1210142	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-09 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a respiratory disorder, to include recurring sinus infections, to include as related to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that denied the above claims.

In August 2011, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of service connection for PTSD, erectile dysfunction, a right knee disorder, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a decision dated December 2006, the RO denied service connection for PTSD.

2.  The evidence received since December 2006 relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.

3.  In a decision dated December 2006, the RO denied service connection for a right knee disorder.

4.  The evidence received since December 2006 relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee condition.


CONCLUSIONS OF LAW

1.  The December 2006 decision of the RO, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2011).  

2.  The evidence received since the December 2006 RO decision, which denied service connection for PTSD, is new and material and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The December 2006 decision of the RO, which denied service connection for a right knee disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2011).  

4.  The evidence received since the December 2006 RO decision, which denied service connection for a right knee disorder, is new and material and the claim for service connection for a right knee condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the Board is taking favorable action as to the claims to reopen for service connection for PTSD and a right knee disorder, any deficient notice for that claim is not prejudicial to the Veteran.

The Board notes that the Veteran's service medical records are missing, and possibly destroyed.  The Board realizes in cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this Veteran's claim was undertaken with this duty in mind.

Reopening Claims for Service Connection

Entitlement to service connection for PTSD and a right knee disorder was previously finally denied by a December 2006 RO decision.  The Veteran's claims were denied at that time because the evidence did not show a right knee disorder, and because the Veteran did not have a verified stressor related to a diagnosis of PTSD.  As the Veteran did not perfect an appeal of that decision, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2011).  

Since this decision is final, the Veteran's current claims of service connection for PTSD and a right knee disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, when by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

Taking into account all relevant evidence, the Board finds that new and material evidence has been submitted sufficient to reopen these claims of entitlement to service connection for PTSD and a right knee condition.

As to the Veteran's claim of entitlement to PTSD, the Board notes the Veteran was previously denied service connection for a psychiatric disorder in a December 2006 decision, because it was felt that the Veteran's treatment in service was primarily for a personality disorder, which is not a compensable disability for VA purposes, and because the Veteran did not provide specific enough evidence to verify a PTSD stressor.

However, in the Veteran's recent hearing testimony in August 2011, the Veteran provided information regarding specific traumatic experiences he had in service.  Further, during the course of this appeal, the Veteran was granted service connection for anxiety, based on his service in Iraq and a diagnosis from a February 2011 VA examination of anxiety disorder which the examiner found was related to the Veteran's report of witnessing IED explosions in Iraq.  As such, the Board finds this sufficient evidence to justify the reopening of the Veteran's claim, in that it may provide evidence of a verifiable stressor.

As to the Veteran's claim of entitlement to service connection for a right knee disorder, the Board notes this claim was previously denied in December 2006 because there was no evidence of record showing any diagnosis of right knee disability either before, during, or after service.  However, during the Veteran's August 2011 hearing, he indicated that he received treatment for his right knee disability at the VA facility in Murfreesboro shortly after his separation from service, and was given a right knee brace at that time.  As this evidence would indicate a right knee injury, and the Veteran was previously denied service connection for a right knee injury because there was no evidence of any right knee injury at any time, the Board finds this sufficient evidence to reopen the Veteran's claim.


ORDER

New and material evidence having been received, the Veteran's application to reopen a claim of entitlement to service connection for PTSD is granted.

New and material evidence having been received, the Veteran's application to reopen a claim of entitlement to service connection for a right knee disorder is granted.


REMAND

As the Veteran's claim of entitlement to service connection for PTSD has now been reopened, the Board finds that further development is required.  Specifically, the Board notes this claim was previously denied because the Veteran was not shown to have a verified stressor for VA purposes, although he did have multiple diagnoses of PTSD in his VA treatment records.  The Board notes that the law regarding PTSD has recently been expanded.  Specifically, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 41 ,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010). 

Thus, as the Veteran served in Iraq and reported exposure to improvised explosive devices (IEDs), a stressor would not need to be verified, if he had a diagnosis of PTSD from a VA or VA-contracted psychiatrist or psychologist.  However, a thorough review of the Veteran's claims file showed diagnoses of PTSD only from nurses or social workers.  This means therefore, that the Veteran's claim must rely on the previously established law that credible supporting evidence that the claimed in-service stressor occurred must be submitted.  38 C.F.R. § 3.304(f).  As such, the Board must make an attempt to verify the details the Veteran described in his hearing testimony of having to clean up an area after a Sergeant in his unit killed himself.

As to the Veteran's claim of whether new and material evidence has been received to reopen the claim of service connection for erectile dysfunction, the Veteran has indicated that he has this disability secondary to PTSD and/or any psychiatric disorder, and specifically the medicine taken for that disability.  As the Veteran's claim of entitlement to service connection for PTSD is being remanded, the Board finds that this secondary claim must also be remanded as it is inextricably intertwined with the Veteran's claim of entitlement to service connection for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Additionally on remand, the Board notes that, as the Veteran was recently service connected for an anxiety disorder, the RO/AMC should also consider whether the Veteran has erectile dysfunction secondary to his anxiety disorder and the medication he takes for that disorder.

As to the Veteran's claim of entitlement to service connection for a right knee disorder, as noted above, during his hearing testimony, the Veteran indicated that he received treatment shortly after his separation from the VA for a right knee disability, even being prescribed a right knee brace.  Those records do not appear to have been associated with the Veteran's claims file.  The RO/AMC should therefore obtain and associate with the record all outstanding pertinent medical records, to specifically include records from any VA facilities.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, as to the Veteran's claim of entitlement to a respiratory disorder including chronic sinusitis, the Board notes that, at the Veteran's recent hearing testimony, he submitted evidence from a private doctor showing multiple instances of sinusitis incurred just after the Veteran's separation from service.  Mindful of the fact that the Veteran has reported treatment during service for recurrent respiratory problems, including sinus infections, and mindful of the fact that the Veteran's service treatment records are missing, the Board finds that the Veteran should be provided with a VA examination in order to determine whether he currently has any chronic respiratory disorder related to service.

Accordingly, this case is REMANDED to the AMC for the following action:

1.  The RO/AMC shall contact the Veteran and have him provide the names and addresses of all health care providers who have recently treated him for PTSD, erectile dysfunction, a right knee disorder, and any respiratory disorder, including sinusitis.  After any required releases have been obtained, please associate all identified relevant records with the Veteran's claims file, to include VA records regarding the Veteran's right knee from Murfreesboro, Tennessee, and any available records from the Veteran's private doctor, Dr. Hua.

2.  The RO/AMC shall provide the Veteran with a stressor letter, asking him to provide more specific information regarding his claimed stressors, including the death of Sergeant Riley, to include as specific information as possible, including dates and places, of the alleged stressful situations.

3.  The RO/AMC shall then forward the Veteran's statement to the United States Armed Services Center for Research of Unit Records (USASCRUR), 7798 Cissna Road, Suite 101, Springfield, VA 22150-3197.  The USASCRUR should be requested to provide any information available which might corroborate the Veteran's alleged stressors and any other sources that may have pertinent information.

4.  Thereafter, the RO/AMC shall make a determination regarding whether any stressor has been verified.

5.  Thereafter, the RO/AMC shall schedule the Veteran for a VA psychiatric examination for the purpose of determining the etiology of any psychiatric disorder found on examination.  The claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  The examiner should indicate that the claims file was reviewed. 

Based on examination findings, historical records, and medical principles, the physician must give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD under DSM IV.  

If a diagnosis of PTSD is deemed appropriate, the examiner shall also specify (1) whether each alleged stressor found to be established was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established and found to be sufficient to produce PTSD by the examiner. 

If the examiner notes the presence of any coexistent psychiatric disorder, an opinion should be provided as to whether such disorder is at least as likely as not related to service.  

In doing so, the examiner must acknowledge the Veteran's competent report as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

6.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to be conducted by a physician to determine the nature and etiology of any currently diagnosed respiratory disorder, to include sinusitis.  The claims file and a copy of this Remand must be made available to the examiner for review of pertinent documents therein.  All tests and studies deemed necessary by the examiner must be performed.  The Veteran shall be requested to offer a detailed occupational history. 

The examiner shall then render an opinion as to whether it is at least as likely as not that the Veteran has a current respiratory disorder, to include a sinus disorder, that is manifested as a result of his period of active service.  The examiner should specifically comment on the Veteran's private records from Dr. Hua, when offering his opinion.  
In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptoms since service.  All findings, and the reasons and bases therefore, should be set forth in detail.  

7.  Following the above, and any other further development warranted, to include a VA examination for the Veteran's claimed right knee disorder or claimed erectile dysfunction should the evidence warrant, the RO/AMC shall readjudicate the Veteran's claims of entitlement to service connection for PTSD, a right knee disorder, and a respiratory disorder, and whether reopening the claim of service connection for erectile dysfunction is in order.  In the event that any benefit sought is not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


